Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is responsive to the amendment filed on 2/22/21. Claim 8 has been canceled and claims 1 – 7 and 9 - 13 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 9 and 10 have been considered but are moot in light of the new double patenting rejection based on the amended claim limitations.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
In claim 9, last line, the “;” semicolon should be replaced with “.” a period  
In claim 10, line 16, the period should be deleted after “area”
In claim 10, last line, the “;” semicolon should be replaced with “.” a period  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 9 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 -13 of U.S. Patent No. 10,420,170. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claim 9 of the instant application recites a coordinating node, comprising: a processor; a first network interface coupled to the processor and in communication with a radio access network base station in a cellular telecommunications network; a second network interface coupled with the processor and in communication with a core network of the cellular telecommunications network; and a storage medium coupled to the processor, the storage medium configured to store records, the records comprising location data of a mobile device, a timestamp, a signal strength indicator of an associated serving base station of the mobile device that is the radio access network base station, and an associated coverage area of the serving base station; wherein the processor is configured to perform steps comprising: retrieving a plurality of records from the storage medium, the plurality of records pertaining to at least two mobile devices and pertaining to at least two coverage areas, the at least two coverage areas divided into a plurality of observation grids, wherein a size of the observation grid is adjusted based on collected statistics; generating a prediction, based on the retrieved plurality of records, of whether a future handover will occur for the mobile device from Claim 9, col. 11, line 28 to col. 12, line 5 of Patent 10,420,170: A coordinating node, comprising: a processor; a first network interface coupled to the processor and in communication with a radio access network base station in a cellular telecommunications network; a second network interface coupled with the processor and in communication with a core network of the cellular telecommunications network; and a storage medium coupled to the processor, the storage medium configured to store records, the records comprising location data of a mobile device, a timestamp, a signal strength indicator of an associated serving base station of the mobile device that is the radio access network base station, and an associated coverage area of the serving base station; wherein the processor is configured to perform steps comprising: retrieving a plurality of records from the storage medium, the plurality of records pertaining to at least two mobile devices and pertaining to at least two coverage areas, the at least two coverage areas divided into a plurality of observation grids, wherein a size of the observation grid is adjusted based on collected statistics; generating a prediction, based on the retrieved plurality of records, of whether a future handover will occur for the mobile device from the second coverage area to the first coverage area; determining whether to increase a power level of the serving base station; sending, subsequent to the determining, a message from the coordinating node to the serving base station to increase the power level of the serving base station; generating a cumulative distribution function U based on measurements from a first user equipment (UE) and generating a cumulative distribution function V based on measurements from a second UE, wherein U and V are cumulative distribution functions that indicate whether, for a given first base station and a given second base station and a given time interval, a handoff was attempted between the given first base station and the given second base station).
However, claim 9 of U.S. Patent No. 10,420,170 recites additional features such as “recording successful handoffs, and calculating a probability function Z based on the successful handoffs that indicates whether, for the given first base station and the given second base station, a handoff will occur between the given first base station and the given second base station for a given UE; and wherein generating the prediction is performed using U, V, and Z.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been 
Claim 10 of the instant application recites a method, comprising: storing, at a gateway situated in a communication path between a plurality of base stations and a cellular operator core network, for a plurality of mobile devices, and for a plurality of past times, and for the plurality of base stations, a signal strength as received by at least one of the plurality of mobile devices; dividing a coverage area into a plurality of observation grids, wherein a size of the observation grid is adjusted based on collected statistics and storing, at the gateway and with the signal strength, an observation grid location; calculating, based on the stored signal strength, a probability of a first handover of a presently active mobile device from a first coverage area to a second coverage area; calculating, based on the stored signal strength and the probability of handover, a probability of a future handover of the presently active mobile device from the second coverage area to the first coverage area; sending, based on the calculated probability of the first handover and the calculated probability of the future handover, a message from the gateway to the base station to increase the power level of the base station; generating a cumulative distribution function U based on measurements from a first user equipment (UE) and generating a cumulative distribution function V based on measurements from a second UE, wherein U and V are cumulative distribution functions that indicate whether, for a given first base station and a given second base station and a given time interval, a handoff was attempted between the given first base station and the given second base station (Claim 10, col. 12, lines 15 – 47 of Patent 10,420,170: A method, comprising: storing, at a gateway situated in a communication path between a plurality of base stations and a cellular operator core network, for a plurality of mobile devices, and for a plurality of past times, and for the plurality of base stations, a signal strength as received by at least one of the plurality of mobile devices; dividing a coverage area into a plurality of observation grids, wherein a size of the observation grid is adjusted based on collected statistics and storing, at the gateway and with the signal strength, an observation grid location; calculating, based on the stored signal strength, a probability of a first handover of a presently active mobile device from a first coverage area to a second coverage area; calculating, based on the stored signal strength and the probability of handover, a probability of a future handover of the presently active mobile device from the second coverage area to the first coverage area; sending, based on the calculated probability of the first handover and the calculated probability of the future handover, a message from the gateway to the base station to increase the power level of the base station; generating a cumulative distribution function U based on measurements from a first user equipment (UE) and generating a cumulative distribution function V based on measurements from a second UE, wherein U and V are cumulative distribution functions that indicate whether, for a given first base station and a given second base station and a given time interval, a handoff was attempted between the given first base station and the given second base station).
However, claim 10 of U.S. Patent No. 10,420,170 recites additional features such as “recording successful handoffs, and calculating a probability function Z based on the successful handoffs that indicates whether, for the given first base station and the given second base station, a handoff will occur between the given first base station and the given second base station for a given UE; and wherein generating the prediction is performed using U, V, and Z.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.
Claim 11 of the instant application recites using a multi-variate probability function (Claim 11, col. 12, lines 56-57 of Patent 10,420,170: using a multi-variate probability function).
Claim 12 of the instant application recites wherein the mobile devices are user equipments (UEs) (Claim 12, col. 12, lines 58-59 of Patent 10,420,170: wherein the mobile devices are user equipments (UEs)).
Claim 13 of the instant application recites adjusting a threshold for performing handovers based on the calculated probability of handover and the calculated probability of the future handover (Claim 13, col. 12, lines 60-63 of Patent 10,420,170: adjusting a threshold for performing handovers based on the calculated probability of handover and the calculated probability of the future handover).

Allowable Subject Matter
Claims 1 – 7 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462